         Case 7:20-cv-00417 Document 13 Filed on 04/30/21 in TXSD Page 1 of 4


                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      MCALLEN DIVISION

    UNITED STATES OF AMERICA,                                 §
                                                              §
                                  Plaintiff,                  §
                                                              §
    v.                                                        §             CASE NO. 7:20-CV-417
                                                              §
    7.167 ACRES OF LAND, MORE OR LESS,                        §
    SITUATE IN HIDALGO COUNTY,                                §
    STATE OF TEXAS; AND CATHOLIC                              §
    DIOCESE OF BROWNSVILLE, ET. AL.                           §
                                                              §
                               Defendants.                    §


         JOINT MOTION FOR A CONTINUANCE OF THE JOINT DISCOVERY/CASE
          MANAGEMENT PLAN AND THE INITIAL PRETRIAL AND SCHEDULING
                  CONFERENCE PURSUANT TO FED. R. CIV. P. 26(f)



          The United States, through the Assistant United States Attorney, John A. Smith, III, and

the Diocese of Brownsville, through counsel David Garza, respectfully moves for a continuance

of the filing of a Joint Discovery/Case Management Plan and the initial pretrial and scheduling

conference scheduled for May 5, 2021.

                                                  BACKGROUND

          The United States commenced this case on December 17, 2020 by filing the Declaration

of Taking, which sought to acquire fee simple interest in property identified as RGV-MCS-2217. 1

On January 7, 2021, the United States deposited $30,099 in the registry of the Court as estimated

just compensation. Upon deposit of the estimated just compensation, title to the tract identified as

RGV-MCS-2217 vested in the name of the United States by operation of law. 2


1
  Dkt. No. 2.
2
  Upon the filing of the Declaration of Taking and depositing the estimated compensation in the Registry of the Court,
the following events occur by operation of law: “1 title to the estate or interest specified in the declaration vests in the
Government; (2) the land is condemned and taken for the use of the Government; and (3) the right to just compensation
for the land vests in the persons entitled to the compensation.” 40 U.S.C. § 3114(b); see E. Tennessee Nat. Gas. Co.
                                                      Page 1 of 4
                                                Motion for a Continuance
       Case 7:20-cv-00417 Document 13 Filed on 04/30/21 in TXSD Page 2 of 4

                                               REQUEST FOR RELIEF

         The United States requests that the Court continue the filing of the Joint Discovery/Case

Management Plan and the initial pretrial and scheduling conference as it will not prejudice any

party of this case. Rather, the United States believes the continuance sought herein will preserve

judicial and party resources based on the following reasons:

         1. This is a federal land condemnation action seeking to acquire property in order “to

             construct, install, operate, and maintain roads, fencing, vehicle barriers, security

             lighting, cameras, sensors, and related structures designed to help secure the United

             States/Mexico border within the State of Texas.” 3

         2. On January 20, 2021, President Joseph R. Biden, Jr. issued a Presidential Proclamation,

             terminating the national emergency at the Southern Border Wall and directing “a

             careful review of all resources appropriated or redirected to construct a southern border

             wall” through the development of “a plan for the redirection of funds concerning the

             southern border wall.” 4

         3. The plan for the redirection of funds concerning the southern border wall was expected

             to be developed within 60 days from the date of the proclamation, but as of this date

             no guidance has been forthcoming. 5

         4. This property has not had any construction started and the Diocese of Brownsville is

             interested in revestment of the property should that be an option once guidance is given.

         Based on the foregoing, the United States and the Diocese of Brownsville request that the

Court grant this motion and enter an order continuing the filing of the Joint Discovery/Case

Management Plan and the initial pretrial and scheduling conference for at least 30 days.



v. Sage, 361 F.3d 808, 825 (4th Cir. 2004) (in a Declaration of Taking Act case, “[t]itle and the right to possession
vest in the government immediately upon the filing of a declaration and the requisite deposit.”).
3
  Dkt. No. 2, Schedule B.
4
  Proclamation No. 10142, 86 Fed. Reg. 7225 (Jan. 20, 2021).
5
  Id.
                                                    Page 2 of 4
                                             Motion for a Continuance
     Case 7:20-cv-00417 Document 13 Filed on 04/30/21 in TXSD Page 3 of 4

                            CERTIFICATE OF CONFERENCE

       On April 26, 2021, the AUSA John Smith contacted Attorney David C. Garza, counsel for

the Catholic Diocese of Brownsville, who advised they join in the instant motion.

                                                     Respectfully submitted,

                                                     RYAN K. PATRICK
                                                     United States Attorney
                                                     Southern District of Texas



                                            By:      s/ John A. Smith III_______
                                                     JOHN A. SMITH III
                                                     Assistant United States Attorney
                                                     Attorney-in-Charge
                                                     Southern District of Texas No. 8638
                                                     Texas Bar No. 18627450
                                                     One Shoreline Plaza
                                                     800 North Shoreline Blvd., Suite 500
                                                     Corpus Christi, Texas 78401
                                                     Telephone: (361) 888-3111
                                                     Facsimile: (361) 888-3234
                                                     E-mail: john.a.smith@usdoj.gov
                                                     Attorney in Charge for Plaintiff

                                                     and

                                                     JOSE ANGEL FLORES, JR.
                                                     Assistant United States Attorney
                                                     Southern District of Texas No. 61877
                                                     Texas Bar No. 07164450
                                                     11204 McPherson Road, Suite 100A
                                                     Laredo, TX 78045-6576
                                                     Telephone: (956) 723-6523
                                                     Facsimile: (956) 790-1789
                                                     E-mail: Jose.Flores@usdoj.gov

                                                     FOR DEFENDANT:

                                                     ROMAN CATHOLIC DIOCESE OF
                                                     BROWNSVILLE


                                                     s/David C. Garza
                                                     DAVID C. GARZA
                                                     Texas State Bar No. 07731400
                                                     Federal Admission ID No. 3778
                                           Page 3 of 4
                                     Motion for a Continuance
      Case 7:20-cv-00417 Document 13 Filed on 04/30/21 in TXSD Page 4 of 4

                                                      Garza & Garza, L.L.P.
                                                      680 E. St. Charles, Suite 300
                                                      Brownsville, Texas 78520
                                                      Telephone: (956) 541-4914
                                                      Fax: (956) 542-7403
                                                      Email: dgarza@garzaandgarzar.com
                                                      Attorney for Defendant



                                  CERTIFICATE OF SERVICE


       I, John A. Smith, III, Assistant United States Attorney for the Southern District of Texas,

do hereby certify that on April 30, 2021, I served the foregoing using the Court’s ECF notification

system on all parties in this case.

                                                      s/ John A. Smith, III
                                                      JOHN A. SMITH, III
                                                      Assistant United States Attorney




                                            Page 4 of 4
                                      Motion for a Continuance
